Citation Nr: 0933861	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  06-25 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss disability.

2.	Entitlement to service connection for residuals of shell 
fragment wounds of the head.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Michel, Law Clerk



INTRODUCTION

The Veteran had active service from July 1950 to July 1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  

The issue of entitlement to service connection for bilateral 
hearing loss disability is addressed in the Remand that 
follows the Order section of this decision.


FINDING OF FACT

At no time during the pendency of this claim has the Veteran 
had any residuals of shell fragment wounds of the head.


CONCLUSION OF LAW

Residuals of shell fragment wounds of the head were not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts entitlement to service connection for 
shell fragment wounds of the head.  The Board will initially 
discuss certain preliminary matters and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  
 
The timing requirement articulated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided VCAA notice in a letter mailed in 
June 2005, prior to the initial adjudication of the claim.  
Although the Veteran was not provided notice with respect to 
the disability-rating or effective-date element of the claim 
until March 2006, after the initial adjudication of the 
claim, the Board finds that there is no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
explained below, the Board has determined that service 
connection is not warranted for residuals of shell fragment 
wounds of the head.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
earlier notice with respect to those elements of the claim is 
no more than harmless error.

The Board also finds the Veteran has been afforded adequate 
assistance in regard to the claim.  The Veteran's service 
treatment records (STRs) are on file, and his VA treatment 
records have been obtained.  In addition, he has been 
afforded appropriate VA examinations.  Neither the Veteran 
nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of the claim were insignificant and not 
prejudicial to the Veteran.  Accordingly, the Board will 
address the merits of the claim.

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Service connection may be granted for any disease initially 
diagnosed after service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by VA.  VA shall consider all 
information and medical and lay evidence of record.  Where 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran's STRs show that he sustained multiple shell 
fragment wounds of the face on March 15, 1951, and that he 
was returned to duty the next day.  They do not otherwise 
describe the wounds.  The report of the Veteran's separation 
examination in July 1953 shows that his head and skin were 
found to be normal on clinical evaluation.

There is no post-service medical evidence showing that the 
Veteran has any residuals of the service shell fragment 
wounds.  In addition, the Veteran was afforded two VA 
examinations in response to his claim.  At both of these 
examinations, the Veteran was unable to recall the specific 
locations of the shell fragment wounds of his head and he 
denied having any residual scarring.  Neither examination 
disclosed a scar, retained foreign body or any other residual 
of the service shell fragment wounds.  

The Veteran submitted a personal statement in support of his 
claim in October 2005 in which he stated that he was 
discharged with a 9% disability from the shrapnel wound.  He 
also stated that he knew that compensation could not be 
granted because a rating of 10% is required.

The Veteran's representative from the Disabled American 
Veterans submitted a brief for the Veteran in August 2009 
contending that the Veteran should be granted service 
connection for the residuals of shrapnel wounds on a "direct 
basis" because the Veteran's STRs document the injury.



The Board acknowledges at this point that the Veteran is 
shown by objective evidence to have been wounded by shell 
fragments during service.  However, that a condition or 
injury occurred in service alone is not enough; there must be 
a disability resulting from that condition or injury.  
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223 (1993).  The Court has held 
that the requirement for service connection that a current 
disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim even though the 
disability resolves prior to the Secretary's adjudication of 
the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007).  

In this case, the Veteran has not identified any residual of 
the shell fragment wounds that has been present during the 
pendency of this claim, and there is no other evidence 
indicating that any residual of the shell fragment wounds has 
been present during the pendency of the claim.  Therefore, 
the claim must be denied. 


ORDER

Entitlement to service connection for residuals of shell 
fragment wounds of the head is denied.


REMAND

The Board finds additional development is warranted at this 
point on the claim for service connection for bilateral 
hearing loss disability.  

The Veteran is shown to have had acoustic trauma in service 
(the Veteran was a Field Artillery crewman and was wounded 
during the Korean War).  He also has bilateral hearing loss 
disability as defined by VA regulation.  38 C.F.R. § 3.385 
(2008).

The Board notes that the Veteran's STRs reflect no specific 
complaint, finding, or diagnosis of hearing loss.  However, 
the absence of in-service evidence of hearing loss is not 
fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  

Evidence of a current hearing loss disability (i.e., one 
meeting the requirements of section 3.385) and a medically 
sound basis for attributing such disability to service may 
serve as a basis for a grant of service connection for 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).   

The Veteran was afforded a VA examination in response to this 
claim in June 2005.  The examiner noted the normal findings 
on the whispered voice test in connection with the Veteran's 
separation examination indicated that severe hearing loss was 
not present at that time but that whispered voice tests 
typically were insensitive to high frequency hearing loss.  
Therefore, the examiner opined that the Veteran's bilateral 
hearing loss disability was not incurred in or aggravated by 
active duty.  The Board has not found the rationale for this 
opinion to be adequate.  Therefore, the Board has determined 
that the Veteran should be afforded another VA examination.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should arrange for 
the Veteran to undergo VA examination to 
determine the nature and etiology of his 
bilateral hearing loss disability.  

The claims file must be made available 
and reviewed by the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions as well as 
his subjective history.  

All appropriate tests and studies should 
be accomplished and all clinical findings 
should be reported in detail.  

Based on the claims file review and the 
examination results, the examiner should 
render an render an opinion as to whether 
there is a 50 percent or better 
probability that the Veteran's bilateral 
hearing loss disability is related to his 
active service.  For purposes of the 
opinion, the examiner should assume that 
the Veteran is a reliable historian.  The 
examiner should specifically indicate 
whether the Veteran's hearing impairment 
is consistent with acoustic trauma and if 
so, the examiner should elicit history 
from the Veteran concerning his in-service 
acoustic trauma and any post-service 
acoustic trauma.  The rationale for the 
opinion must also be provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the claim for service 
connection for bilateral hearing loss 
disability in light of all pertinent 
evidence and legal authority.  

4.  If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, the 
RO or the AMC should furnish to the 
Veteran and his representative an SSOC and 
afford them the appropriate time period 
for response before the case is returned 
to the Board for further appellate action.  

By this Remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

As noted above this case has been advanced on the Board's 
docket.  It also must be handled in an expeditious manner by 
the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


